Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Applicant claims apparatus, and methods of a semiconductor device.  The semiconductor device as in claim 1 comprises a plurality of arithmetic circuits each including a sub arithmetic circuit configured to execute a first arithmetic operation of a specific kind regarding input data, and a control circuit.  The control circuit causes one of the plurality of arithmetic circuits configured to: 
determine whether an arithmetic command of the first arithmetic operation of the specific kind is included in a command sequence which is supplied by interpreting the arithmetic command; 
cause the sub arithmetic circuit of the one of the plurality of arithmetic circuits to execute the first arithmetic operation regarding first data that is an arithmetic operation target of the arithmetic command when interpreting that the arithmetic command of the first arithmetic operation is included in the command sequence; 
determine whether the command sequence is in a specific state indicating a possibility that the plurality of arithmetic circuits make a transition from a stopped state to a running state or from the running state to the stopped state when interpreting that the arithmetic command of the first arithmetic operation is not included in the command sequence; and 
execute another operation command included in the command sequence and cause the sub arithmetic circuit of the one of the plurality of arithmetic 
	The primary reason for indication of allowable subject matter are the following limitations:
determine whether the command sequence is in a specific state indicating a possibility that the plurality of arithmetic circuits make a transition from a stopped state to a running state or from the running state to the stopped state when interpreting that the arithmetic command of the first arithmetic operation is not included in the command sequence.

None of the art of the prior art disclosed in the IDS dated 02/07/22 teach determining whether the command sequence is in a specific state indicate a possibility that the plurality of arithmetic circuits make a transition from a stopped state to a running state or from the running state to the stopped state when interpreting that the arithmetic command of the first arithmetic operation is not included in the command sequence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    /EMILY E LAROCQUE/    Primary Examiner, Art Unit 2182